DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Remarks and Amendment (hereinafter “Amendment”) filed on May 2, 2022. In the Amendment, the Specification was amended, Claims 1, 6, 10, 14, 16, and 20 were amended, and Claims 4, 12, and 13 were canceled. Claims 1-3, 5-11, and 14-20 remain pending and are substantively addressed below.

Claim Objections
Claims 1, 10, 14, and 16 are objected to because of the following informalities: 
Claim 1, line 6 recites “solid surface without any the cells exposed” and appears to be grammatically incorrect.
Claim 10, line 7 recites “solid surface without any the cells exposed” and appears to be grammatically incorrect.
Claim 14, line 1 recites “the fuel system 10” and this preamble appears to be incomplete.  It is suggested that the preamble be amended to recite -- the fuel system of claim 10 --.
Claim 16, line 9 recites “solid surface without any the cells exposed” and appears to be grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, each of independent Claims 1, 10, and 16 recite that “some of the cells are exposed and open at the exterior surface.” While the original specification at paragraph 0030 describes that the interior surface may be finished as a solid surface or exposed open cells, the specification does not describe the exterior surface as having cells that are exposed and open.
The dependent claims not specifically addressed above are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.

Claims 1-3, 5-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claims 1, 10, and 16, each of these claims recite “the exterior surface is a smooth, solid surface without any the cells exposed an open at the exterior surface,” and “some of the cells are exposed and open at the exterior surface.” In other words, the limitations both prohibit and also require cells to be exposed at the exterior surface. For the purposes of examination, the above limitations have been interpreted as permitting the exterior surface to have all exposed cells, some exposed cells, or no exposed cells.
The dependent claims not specifically addressed above are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Application Pub. No. 2006/0033322 to Suess (hereinafter “Suess”).
Regarding Claim 1, Suess discloses a cushion for a fuel system (foam members 110, 112 for a fuel storage system 84 of a fuel cell system; see e.g., paras. 0044-0045 and FIGS. 5-6), the cushion comprising:
a lattice structure shaped to fit between a mounting surface of a receiving assembly and a fuel cell (it is noted that the “shaped to fit” limitation is being considered as intended use and does not require any specific structure; this requirement is met if at least a portion of the foam member of Suess is capable of being positioned in some location between a mounting surface and a fuel cell; in this instance, the foam member 112 of Suess is mounted between a fuel cell 26 and a right-hand portion of braces 106; see e.g., Suess at paras. 0042-0045 and annotated FIGS. 5 and 6 below), the lattice structure is formed of a material nonabsorbent of fuel (the foam member 112 is not intended to absorb any liquid and drain openings 136 allow liquid within the case 86 to be drained out; see e.g., Suess at para. 0046) and having a network of nodes and beams defining cells (the foam members 110, 112 can have an open cell foam such as a honeycomb structure; see e.g. Suess at para. 0044);
an exterior surface of the lattice structure configured to be oriented toward a fuel cell, wherein the exterior surface is a smooth, solid surface without any of the cells exposed and open at the exterior surface (the lower portion 98 includes the foam member 112, and the left-hand outer surface of the lower portion 98 can be considered as an exterior surface associated with the foam member 112 that is oriented towards the fuel cell 26 and has a smooth, solid surface; see e.g., paras. 0038-0043 and annotated FIG. 6 below); and
an interior surface of the lattice structure configured to fit the mounting surface, wherein some of the cells are exposed and open at the exterior surface (the top outer surface of the foam member 112 can be considered as an interior surface that is mounted and fit against braces 106, which in turn are coupled to the upper portion 96 and the undercarriage 30 of the vehicle 20; see e.g., para. 0042-0043 and annotated FIG. 6 below; it is noted that the top outer surface of the foam member 112 is in direct contact with the braces 106 and does not include the additional exterior surface layer associated with the lower portion 98 that is present to the left and to the right of the foam member 112 in FIG. 6).

    PNG
    media_image1.png
    440
    1234
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    739
    media_image2.png
    Greyscale

Regarding Claim 5, Suess discloses wherein the lattice structure has a uniform density (the honeycomb structure for the foam member 112 would have a uniform density; see e.g. Suess at para. 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Pub. No. 2018/0244397 to Carr (hereinafter “Carr”) and further in view of U.S. Application Pub. No. 2019/0118486 to Compton (hereinafter “Compton”).
Regarding Claim 1, Carr discloses a cushion for a fuel system (fuel cushion 106 for protecting fuel cells; see e.g., Carr at para. 0025), the cushion comprising:
a structure shaped to fit between a mounting surface of a receiving assembly and a fuel cell, the lattice structure formed of a material nonabsorbent of fuel (the fuel cushion 106 is formed from a foam substrate 134 that is not intended to absorb any liquid and the fuel cushion 106 is interposed between fuel cells 104 and the inner surface of the fuel cell receiving assembly 102; see e.g., Carr at para. 0025 and FIG. 2A);
an exterior surface of the lattice structure configured to be oriented toward a fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure configured to fit the mounting surface(surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). Carr also discloses that the closed cell foam substrate 134 can be machined to expose open cells, and a cushion coating 140 can be applied to the foam substrate 136 to provide a nonabsorbent, smooth lightweight finish (see e.g., para. 0035 and FIG. 6). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a method of producing a cellular structure, which can be a closed cell structure (see e.g., Compton at para. 0029). The closed cell structure includes a lattice structure with a network of nodes and beams defining cells (see e.g., Compton at FIGS. 26A-29D). The closed cell structure can have exterior surfaces along the outer perimeter with open and exposed cells, or closed cells (see e.g., Compton at FIGS. 26A-29D). Compton discloses that a graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of solid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). The hexagonal cell structure can further be configured as a graded hexagonal cellular structure such that the cells are to more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 28A-28B).
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134, 136 of Carr with the hexagonal cellular structure as taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 2, the combination of Carr and Compton disclose wherein the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030).
Regarding Claim 3, the combination of Carr and Compton disclose wherein the interior surface has a recess to position a protrusion on the mounting surface (the fuel cell cushion 106 can be shaped to abut and cover any protrusions of the fuel cell receiving assembly 102; see e.g., Carr paras. 0004, 0025, and 0034).
Regarding Claim 6, the combination of Carr and Compton disclose wherein the lattice structure has a gradient density (the hexagonal cell geometry is a graded cellular structure; see e.g., Compton at paras. 0154-0155 and FIGS. 27A-31E).
Regarding Claim 7, the combination of Carr and Compton disclose wherein the lattice structure is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (the floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr at para. 0032 and FIG. 2A).
Regarding Claim 8, the combination of Carr and Compton disclose wherein the lattice structure has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 9, the combination of Carr and Compton disclose wherein the lattice structure has a tapered compression strength from a lesser compression strength at the first depth to a greater compression strength at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146, the greater density providing the middle portion 148 with greater compression strength; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 10, Carr discloses a fuel system (fuel system 100; see e.g., Carr at para. 0025) comprising:
a receiving assembly having a mounting surface to receive a fuel cell (receiving assembly 102 that receives a fuel cell 104; see e.g., Carr at paras. 0025-0027);
a cushion positioned between the fuel cell and the mounting surface, the lattice structure formed of a material nonabsorbent of fuel (the fuel cushion 106 is formed from a foam substrate 134 that is not intended to absorb any liquid and the fuel cushion 106 is interposed between fuel cells 104 and the inner surface of the fuel cell receiving assembly 102; see e.g., Carr at para. 0025 and FIG. 2A);
an exterior surface of the lattice structure oriented toward the fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure fit to the mounting surface (surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). Carr also discloses that the closed cell foam substrate 134 can be machined to expose open cells, and a cushion coating 140 can be applied to the foam substrate 136 to provide a nonabsorbent, smooth lightweight finish (see e.g., para. 0035 and FIG. 6). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a method of producing a cellular structure, which can be a closed cell structure (see e.g., Compton at para. 0029). The closed cell structure includes a lattice structure with a network of nodes and beams defining cells (see e.g., Compton at FIGS. 26A-29D). The closed cell structure can have exterior surfaces along the outer perimeter with open and exposed cells, or closed cells (see e.g., Compton at FIGS. 26A-29D). Compton discloses that a graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of solid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). The hexagonal cell structure can further be configured as a graded hexagonal cellular structure such that the cells are to more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 28A-28B).
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134, 136 of Carr with the hexagonal cellular structure as taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 11, the combination of Carr and Compton disclose wherein 
the lattice structure is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (the floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr at para. 0032 and FIG. 2A); 
the lattice structure has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 14, the combination of Carr and Compton disclose wherein the cushion is a unitary lattice structure having floor portion and a wall portion with a continuous exterior surface (Carr describes the floor and wall fuel cell cushions 110, 114 being formed of the same material and the additive manufacturing technique of Compton allows for both the floor and wall fuel cell cushions to be formed together regardless of the complexity of geometric design; see e.g., Carr at para. 0034 and Compton at para. 0006).
Regarding Claim 15, the combination of Carr and Compton disclose wherein 
the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A); and
the floor portion has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 16, Carr discloses an aircraft (fuel system 100 for an aircraft; see e.g., Carr at para. 0025), comprising:
a receiving assembly having a mounting surface to receive a fuel cell, the mounting surface including a floor and a wall (receiving assembly 102 that receives a fuel cell 104, the receiving assembly includes a floor 112 and walls 116; see e.g., Carr at paras. 0025-0027 and FIGS. 2A and 2B);
a floor cushion positioned between the floor and the fuel cell (floor fuel cell cushions 110; see e.g., Carr at para. 0025 and FIGS. 2A, 2B, and 4C);
a wall cushion positioned between the wall and the fuel cell (wall fuel cell cushions 114, see e.g., Carr at para. 0025 and FIGS. 2A, 2B, and 5C); and
the floor cushion and the wall cushion each constructed of a material substantially nonabsorbent of fuel (the fuel cushion 106 is formed from a foam substrate 134 that is not intended to absorb any liquid and the fuel cushion 106 is interposed between fuel cells 104 and the inner surface of the fuel cell receiving assembly 102; see e.g., Carr at para. 0025 and FIG. 2A);
an exterior surface of the lattice structure oriented toward the fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure fit to the mounting surface (surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). Carr also discloses that the closed cell foam substrate 134 can be machined to expose open cells, and a cushion coating 140 can be applied to the foam substrate 136 to provide a nonabsorbent, smooth lightweight finish (see e.g., para. 0035 and FIG. 6). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a method of producing a cellular structure, which can be a closed cell structure (see e.g., Compton at para. 0029). The closed cell structure includes a lattice structure with a network of nodes and beams defining cells (see e.g., Compton at FIGS. 26A-29D). The closed cell structure can have exterior surfaces along the outer perimeter with open and exposed cells, or closed cells (see e.g., Compton at FIGS. 26A-29D). Compton discloses that a graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of solid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). The hexagonal cell structure can further be configured as a graded hexagonal cellular structure such that the cells are to more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 28A-28B).
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134, 136 of Carr with the hexagonal cellular structure as taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 17, the combination of Carr and Compton disclose wherein the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030).
Regarding Claim 18, the combination of Carr and Compton disclose wherein the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A).
Regarding Claim 19, the combination of Carr and Compton disclose wherein 
the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A); and
 the floor portion has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146 than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 20, the combination of Carr and Compton disclose wherein 
the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030);
the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A); and
the wall portion has a recess to position a protrusion on the wall and the recess is defined by a solid surface (the fuel cell cushion 106 can be shaped to abut and cover any protrusions of the fuel cell receiving assembly 102; see e.g., Carr at paras. 0004, 0025, and 0034).

Response to Arguments
Applicant’s arguments and remarks filed in the Amendment of May 2, 2022, have been fully considered.
With respect to the objection to the drawings in the previous Office Action dated February 2, 2022 (hereinafter “First Office Action”) relating to illustration of a gradient density tapered in a first direction, Applicant’s arguments are persuasive and the objection to the drawings has been withdrawn.
With respect to the objection to the specification in the First Office Action, Applicant’s amendment to the specification addresses the noted informality and the objection to the specification has been withdrawn.
With respect to the objection to Claim 20 in the First Office Action, Applicant’s amendment to Claim 20 addresses the noted informality and the objection to Claim 20 has been withdrawn.
With respect to the rejection of Claims 1, 10, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the First Office Action, Applicant amended Claims 1, 10, and 16 to delete the term “substantially.” In view of the amendment and Applicant’s remarks, the rejection of Claims 1, 10, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
With respect to the rejection of Claims 4, 12, 13, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the First Office Action, Applicant canceled Claims 4, 12, and 13, and amended Claim 20. In light of Applicant’s amendment and arguments, the rejection of Claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
With respect to the rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the First Office Action, Applicant amended Claim 6 to address the noted antecedent basis issue. In light of Applicant’s amendment, the rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
With respect to the rejection under 35 U.S.C. 102 based on Suess, and the rejection under 35 U.S.C. 103 based on Carr in view of Compton in the First Office Action, Applicant substantively amended independent Claims 1, 10, and 16 and argues that cited references do disclose or suggest at least “the exterior surface is a smooth, solid surface without any the cells exposed and open at the exterior surface” and “some of the cells are exposed and open at the exterior surface.” The argument is not persuasive. The newly added limitations have been substantively addressed above in the present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642